329 S.W.3d 406 (2011)
STATE of Missouri, Respondent,
v.
Robert BRANNON, Appellant.
No. ED 94113.
Missouri Court of Appeals, Eastern District, Division One.
January 11, 2011.
Andrew E. Zleit, Assistant Public Defender, St. Louis, MO, for appellant.
Chris Koster, Jamie Pamela Rasmussen, for respondent.
Before: ROY L. RICHTER, C.J., KATHIANNE KNAUP CRANE, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Robert Brannon (Brannon) appeals the Judgment of the Circuit Court of the City of St. Louis, the Honorable Steven R. Ohmer presiding. A jury convicted Brannon of First-Degree Domestic Assault, Section 565.072[1] and Armed Criminal Action, Section 571.015. The Court sentenced Brannon to two consecutive terms of twenty-five years incarceration.
On appeal, Brannon argues that the Court erred by allowing evidence of uncharged crimes and denying his motion for judgment of acquittal on the First-Degree Domestic Assault count. We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.
NOTES
[1]  All statutory references are to RSMo (2008).